Citation Nr: 1451800	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as a result of VA treatment for HIV.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court orders, a remand is necessary for the AOJ to conduct additional development so that there is sufficient expert evidence to decide this case.  

In September 2000, the Veteran's treating VA physician, Dr. D.W., prescribed Stavudine and Didanosine together to counteract an HIV viral rebound.  In January 2001, she noted that the Veteran had neuropathy of the soles of his feet.  In May 2001, she noted that his neuropathy had worsened.  

The Veteran seeks compensation benefits for peripheral neuropathy, contending that VA treatment caused his peripheral neuropathy and that the proximate cause was fault on the part of VA.  

Tied to this claim is whether written informed consent was required prior to beginning the treatment with Stavudine and Didanosine.  

In November 2008, the Board issued a decision denying the appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 decision, the Court vacated the Board decision and remanded the case for additional development.  

Specifically, the Court directed that VA must obtain a medical opinion as to whether the appropriate standard of care was followed with the prescription of the Veteran's HIV medication.  

The Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in August 2010 to obtain a medical opinion.  The opinion was provided in September 2010.  In a January 2012 decision, the Board again denied this appeal.  The Veteran appealed that decision to the Court.  

In an October 2013 decision, the Court vacated the January 2012 decision and remanded the matter to the Board for additional proceedings consistent with the Court's decision.  The basis for that Court decision was that the September 2010 VA examination was inadequate and that a remand was necessary for the Board to more thoroughly address the question of informed consent.  

Following the October 2013 decision, the Board obtained an independent medical opinion that purported to answer two questions posed by the Court.  It did not do so.

First, the Board asked the physician to determine if it was at least as likely as not that any VA health care provider failed to exercise the degree of care that would be expected of a reasonable health care provider.  The physician's entire answer to that question was "there is no indication that he VA healthcare provider failed to exercise the degree of care that would be expected as a reasonable healthcare provider."  This is inadequate because it is not supported by an explanation.  The remainder of the opinion is an explanation that the Veteran's peripheral neuropathy may be related to the HIV and not to medications.  This, while clearly providing only more evidence against the claim, was unresponsive to the question asked.  

Second, the Board asked the examiner to provide an opinion as to whether it is at least as likely as not that any of the criteria for signature consent are met here regarding any prescription of medications such that signature consent should have been obtained from the Veteran prior to such prescription.  The Board prefaced that question with the criteria for signature consent pursuant to VA regulation, 38 C.F.R. § 17.32(d), which includes five conditions for which signature consent is required.  Two of those were identified in the October 2013 Court decision as potentially applicable in this case.  

The physician did not address these requirements for signature consent in the August 2014 opinion, but rather simply provided a general statement that "[s]ignature consent for antiretroviral treatment for human immunodeficiency virus approved by the FDA is not a standard of care."  This statement provides more evidence against the claim.    

In light of the Court's orders, this is inadequate and not responsive to the Board's question.  The physician also stated "[f]urthermore, the risks associated with medication usage are not deemed in excess of the disease itself."  This is also unresponsive to the Board's question, while, again, providing some evidence against the Veteran's claim, to some limited degree. 

Because the opinion is inadequate, based on the Court's orders, further development is needed to comply with the Court's remand directives.  The Board had made efforts to expedite this case by seeking an independent medical opinion (normally quicker).  Given the results of that effort, and in light of the litigation at the Court in this case, the Board concludes that the proper action at this time is to remand the case to the AOJ to obtain an adequate opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a physician.  The physician is asked to review the claims file and provide medical opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the VA physician who treated the Veteran for HIV from October 1998 to June 2001 (Dr. D.W.) failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The examiner must provide a complete rationale for any opinion rendered.  This rational must include a discussion as to the following:

(i)  Whether Dr. D.W. decisions to allow the Veteran to continue taking Stavudine (d4T) and Didanosine (ddl) in January 2001 and to allow the Veteran to continue taking Didanosine in May 2001 were appropriate, and why, or why not.  

(ii)  State and explain whether an objective reasonable health care provider faced with the facts in this case would have agreed or not agreed that Dr. D.W. made the correct decision by prescribing the Stavudine/Didanosine combination.  

(iii)  Discuss whether a reasonable health care provider would have been so concerned with the Veteran's increased viral load to determine that it was best treated in the manner that Dr. D.W. recommended, whether there were other options, whether those other options were or were not better than a Stavudine/Didanosine combination, and whether it was appropriate in this case for Dr. D.W. to initiate a drug regimen with a well-known potential to cause additional disability.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that placing an HIV patient in the Veteran's position on Stavudine (d4T) and Didanosine (ddl) at the same time is considered to produce significant discomfort to the patient. 

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that placing an HIV patient in the Veteran's position on Stavudine and Didanosine (ddl) at the same time has a significant risk of complication or morbidity.  

In addressing (b) and (c) The physician must provide a complete rationale for any opinion rendered.  That rationale must include a discussion of the statement found attached to a September 2010 VA medical opinion that "Didanosine should not be used in combination with [S]tavudine due to overlapping mitochondrial toxicities such as peripheral neuropathy and lipodystrophy."  

2.  This is a complex case.  The AOJ must review the opinion obtained for compliance with the Board's directives as to each and every part and subpart of (a), (b), and (c), above.  If the opinion is deficient, in any respect, the AOJ must return the report to the examiner or seek another opinion.  

3.  Then readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran (and his representative if he obtains one) with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



